Exhibit xx
FIRST AMENDMENT TO
WESTWOOD HOMESTEAD FINANCIAL CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN
     This First Amendment to the Westwood Homestead Financial Corporation 1997
Stock Option and Incentive Plan (“Plan”) is effective as of this 30th day of
December, 2008.
RECITALS
     WHEREAS, Camco Financial Corporation, a Delaware corporation and successor
to Westwood Homestead Financial Corporation (the “Company”), previously adopted
the Plan; and
     WHEREAS, the Company may amend the Plan from time to time without the
consent of Participants (as defined in the Plan); and
     WHEREAS, the Company desires to amend the Plan for the purposes of
complying with Section 409A of the Internal Revenue Code and to make other
technical changes.
AMENDMENT
     NOW, THEREFORE, the Company hereby amends the Plan as follows:

1.   Section 2(a) of the Plan is amended by substituting “Section 424(e) and
(f)” for “Section 424(c) and (f)” where it appears in Section 2(a).

2.   Section 2(j) of the Plan is hereby deleted in its entirety and is replaced
with the following:

     (j) “Company” shall mean Camco Financial Corporation.

3.   The last sentence of Section 7(b) of the Plan is hereby deleted in its
entirety and is replaced with the following       If the Common Stock is not
readily tradeable on an established securities exchange (within the meaning of
Section 409A of the Code), the Market Value per Share of Common Stock shall be
its fair market value as determined by the Committee, in its sole and absolute
discretion with respect to grants of ISOs and, with respect to grants of
Non-ISOs and SARs, shall be determined by the Committee through the reasonable
application of a reasonable valuation method, taking into account all
information material to the value of the Company, that satisfies the
requirements of Section 409A of the Code.

4.   Section 11 of the Plan is hereby amended by adding the following sentence
to the end thereof:       Any adjustment pursuant to this Section 11 shall be
made in accordance with the requirements of Section 409A of the Code, to the
extent applicable.

 



--------------------------------------------------------------------------------



 



5.   Section 16 of the Plan is hereby amended by adding the following sentence
to the end thereof:       Any modification pursuant to this Section 16 shall be
made in accordance with the requirements of Section 409A of the Code, to the
extent applicable.

6.   Section 18(a) of the Plan is hereby amended by adding the following
sentence to the end thereof:       If the Company cannnot issue the shares of
Common Stock due to the application of this Section 18(a), the Company shall
issue the shares at the earliest date on which the Company reasonably
anticipates that the issuance of shares will not cause a violation of the
relevant provisions of law.

     IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed by its duly authorized officer effective as of the date first set forth
above.

                  CAMCO FINANCIAL CORPORATION    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   

-2-